Exhibit 99.1 News For Immediate Release Contact: April 28, 2011 Rick B. Honey (212) 878-1831 MINERALS TECHNOLOGIES' FIRST QUARTER EARNINGS PER SHARE WERE $0.87, EXCLUDING SPECIAL ITEMS; REPORTED EARNINGS WERE $0.86 PER SHARE Highlights: · 8% Sales Growth Sequentially; 4% over Prior Year · Operating Income up 9% Sequentially; 4% over Prior Year · Company Constructing 4 New Satellite PCC Plants; 3 in India · Productivity Improvements in All Business Units · $10 Million of Shares Repurchased in the First Quarter NEW YORK, April 28—Minerals Technologies Inc. (NYSE: MTX) today reported net income of $15.8 million, or $0.86 per share for the first quarter 2011, compared with $15.4 million, or $0.82 per share in the first quarter of 2010. Excluding special items, earnings per share were $0.87 compared with $0.85 per share in the first quarter of 2010. “We began 2011 with solid financial results that reflect the strong operating track that we have been on,” said Joseph C. Muscari, chairman and chief executive officer. “We continue to focus on profitable organic growth, reducing costs and improving productivity, initiatives that have resulted in moving Minerals Technologies to a higher level of performance.” First Quarter Year-Over-Year Comparison The company's first quarter net income of $15.8 million, or $0.86 per share, increased 3 percent from the $15.4 million, or $0.82 per share, recorded in the first quarter of 2010. Earnings per share, excluding special items, were $0.87 compared to $0.85 per share in the prior year, a 2-percent improvement. The increased earnings were primarily attributable to volume growth related to improvements in the company’s end markets, particularly in the steel and automotive industries, and productivity improvements in all businesses. The company’s first quarter worldwide sales of $262.5 million increased 4 percent over the $253.5 million in the same period in 2010. Foreign exchange had a favorable impact on sales of approximately $1.9 million or less than 1 percentage point of growth. Operating income, excluding special items, was $24.9 million, a 4-percent increase over the $23.9 million recorded in the prior year’s first quarter. As reported, the company recorded income from operations of $24.7 million compared with $23.1 million in the same period in the prior year. First quarter worldwide sales for the Specialty Minerals segment, which consists of precipitated calcium carbonate (PCC) and Processed Minerals, increased 1 percent to $173.3 million from the $172.1 million recorded in the first quarter of last year. Income from operations of $19.7 million, excluding special items, increased 3 percent from the $19.2 million recorded in the same period in 2010. Worldwide sales of PCC, which is used mainly in the manufacturing processes of the paper industry, were $144.8 million compared with the $145.1 million recorded in the first quarter of 2010.Sales were affected by the full quarter effect of the closure of two satellite PCC plants last year, and to price concessions provided to certain customers in connection with long-term contract extensions. The company, however, is also in the process of constructing four new satellite PCC facilities, of which three are in India. Processed Minerals products first quarter sales were up 6 percent to $28.5 million from the $27.0 million in the same period last year. The product line’s volumes increased 10 percent, led by a strong performance in the talc product line with sales and volume improvements of 12 percent. Processed Minerals products, which include ground calcium carbonate and talc, are used in the building materials, polymers, ceramics, paints and coatings, glass and other manufacturing industries. First quarter sales in the Refractories segment, which provides products and services primarily to the worldwide steel industry, were up 10 percent to $89.2 million compared with the $81.4 million recorded in the same period in 2010. Refractory product sales grew 11 percent in the first quarter of 2011 to $69.6 million from the $62.6 million in the prior year due primarily to increased selling prices and volumes and to higher equipment sales. Metallurgical product sales increased 4 percent to $19.6 million from $18.8 million in the first quarter of 2010. The Refractories segment recorded an operating income increase of 14 percent to $6.7 million, excluding special items, compared to $5.9 million in the first quarter of last year. Sequential Comparison The company's first quarter earnings were $0.86 per share compared with $0.85 per share in the fourth quarter 2010. The company's worldwide sales in the first quarter were $262.5 million, an 8-percent sequential increase from the $243.3 million reported in the fourth quarter of 2010. The underlying sales growth, however, was approximately 4 percent because the first quarter 2011 results reflect 4 additional days in the quarter compared to the fourth quarter 2010. Operating income, excluding special items, was $24.9 million, a 9-percent increase from the $22.8 million reported in the fourth quarter of 2010. As reported, income from operations was $24.7 million as compared with $22.8 million in the fourth quarter. For the first quarter, worldwide sales in the company's Specialty Minerals segment were $173.3 million compared with $158.5 million in the fourth quarter of 2010, a 9-percent increase. Income from operations, excluding special items, was $19.7 million, a 14-percent increase from the $17.3 million recorded in the fourth quarter of 2010. Worldwide sales of PCC were $144.8 million, an 8-percent increase from the $134.3 million recorded in the fourth quarter of 2010. Overall, Paper PCC volumes increased 7 percent over the fourth quarter of 2010. Worldwide sales of Processed Minerals products were $28.5 million in the first quarter of 2011, an 18-percent increase from the $24.2 million recorded in the fourth quarter of 2010. Processed Minerals experienced a 20-percent increase in volumes due to improved business conditions in the construction and automotive markets. In the company's Refractories segment, sales in the first quarter of 2011 were $89.2 million, a 5-percent increase from the $84.8 million recorded in the fourth quarter of 2010. This increase was primarily the result of a volume increase of 6 percentage points. The Refractories segment recorded operating income of $6.7 million, excluding special items, for the first quarter compared with $6.6 million in the fourth quarter of 2010. “We expect to build on this good financial performance during the course of the year by continuing to deploy our key initiatives and by driving geographic expansion and penetration of the new Fulfill product platform, especially E-325, in the global Paper PCC business,” said Mr. Muscari. Minerals Technologies will sponsor a conference call tomorrow, April 29, 2011 at 11 a.m. The conference call will be broadcast live on the company web site: www.mineralstech.com. This press release may contain "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995, which describe or are based on current expectations. Actual results may differ materially from these expectations. In addition, any statements that are not historical fact (including statements containing the words "believes," "plans," "anticipates," "expects," "estimates," and similar expressions) should also be considered to be forward-looking statements. The company undertakes no obligation to publicly update any forward-looking statement, whether as a result of new information, future events, or otherwise. Forward-looking statements in this document should be evaluated together with the many uncertainties that affect our businesses, particularly those mentioned in the risk factors and other cautionary statements in our 2010 Annual Report on Form 10-K and in our other reports filed with the Securities and Exchange Commission. For further information about Minerals Technologies Inc. look on the internet at http://www.mineralstech.com. #### CONSOLIDATED STATEMENTS OF OPERATIONS MINERALS TECHNOLOGIES INC. AND SUBSIDIARY COMPANIES (in thousands, except per share data) (unaudited) Quarter Ended % Growth Apr 3, Dec 31, Apr 4, Prior Qtr. Prior Year Net sales $ $ $ 8
